           Case 8:19-cv-02710-PX-PAH-ELH Document 132 Filed 10/14/20 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MARYLAND


   CHAMBERS OF
    Paula Xinis                                                                                  6500 Cherrywood Lane
UNITED STATES DISTRICT JUDGE                                                                        Greenbelt, MD 20770
                                                                                                          (301) 344-0653


                                                   October 14, 2020

                                                 LETTER ORDER

              Re:     19-cv-02710-PX-PAH-ELH, La Union Del Pueblo Entero, et al. v. Trump, et al.


              On September 1, 2020, the Plaintiffs moved for a preliminary injunction against the
      Census Bureau’s revised “Replan” for the 2020 Census, under which field operations would end
      on September 30, 2020, and a final count would be reported to the President by the statutory
      deadline of December 31, 2020. The Plaintiffs’ primary concern was that ceasing field
      operations on September 30th would lead to a severe undercount of certain hard-to-count
      communities, and so they asked that we order the Bureau to continue its counting operations
      until October 31st. And to ensure that there would remain sufficient time to conduct post-
      processing quality controls, they asked us to prohibit the Bureau from reporting the final census
      count to the President until April 30, 2021.

               On September 24, 2020, in parallel litigation in the Northern District of California, the
      district court preliminarily enjoined the Replan’s deadlines and ordered the Census Bureau to
      continue its field operations. Nat’l Urban League v. Ross, No. 20-CV-5799-LHK, 2020 WL
      5739144 (N.D. Cal. Sept. 24, 2020). As a result of that injunction, the Bureau maintained its
      field operations until October 13, 2020, when the United States Supreme Court granted the
      Government’s motion to stay the injunction. See Ross v. Nat’l Urban League, --- S.Ct. ---, 2020
      WL 6041178 (Oct. 13, 2020). The Census Bureau now has announced that it will end field
      operations on October 15, 2020. See https://www.census.gov/newsroom/press-
      releases/2020/2020-census-data-collection-ending.html.

              According to the Government, as of October 12, 2020, the Bureau had enumerated 99.9%
      of the nation’s housing units, and “only three States—South Dakota, Mississippi, and Louisiana,
      where none of Plaintiffs reside—are below 99.9%, and only Louisiana is below 99%.” ECF No.
      131. That means, the Government says, that the Bureau’s current enumeration figures exceed
      those achieved in the prior two decennial censuses. See ECF No. 126-1 (Fontenot Decl. ¶¶ 10–
      11) (2010 Census completion rate of 99.6% and 2000 Census completion rate of 99.45%).


    Northern Division • 4228 U.S. Courthouse • 101 W. Lombard Street • Baltimore, Maryland 21201• 410-962-2600
    Southern Division • 200 U.S. Courthouse • 6500 Cherrywood Lane • Greenbelt, Maryland 20770 • 301-344-0660

                               Visit the U.S. District Court’s Website at www.mdd.uscourts.gov
    Case 8:19-cv-02710-PX-PAH-ELH Document 132 Filed 10/14/20 Page 2 of 3



        Accordingly, much has changed since the Plaintiffs originally moved to enjoin the
“Replan.” The Plaintiffs’ initial arguments focused on the risks of severe undercounts inherent
in ending field operations by September 30th. But September 30th has come and gone. The
Bureau has continued to conduct field operations and has, as a result, achieved what the
Government tells us is a 99.9% nationwide enumeration. This development was not
contemplated or accounted for in the Plaintiffs’ original motion.

        Relatedly, the Bureau can now begin post-processing only on October 15, two weeks
after the original Replan date of October 1, 2020. But the Replan made clear – and the
Government has maintained – that all of the time between October 1st and December 31st would
be required to to conduct the post-procesing steps necessary to ensure an accurate final
enumeration. See ECF No. 117-1. Secretary Ross has yet to announce a new plan for
completing the count, and as of now, we do not know whether the Bureau can or will attempt to
complete post-processing, a phase once scheduled to take nearly five months, id. ¶ 75, in the 77
days that remain before December 31st.

        This Court can say with confidence, however, that whatever plan the Secretary adopts in
light of the Supreme Court’s decision in National Urban League, it will not be the same as the
Replan that the Plaintiffs originally challenged and sought to enjoin. The counting-period
deadline that primarily concerned the Plaintiffs has been extended already (though not by the full
month they requested), the Census Bureau has used that time to increase its enumeration figures,
and the Replan’s schedule for completing post-processing in the time between October 1st and
December 31st must now be modified to account for the fact that post-processing will start only
on October 15. Because the Replan is effectively void and no longer before us, we cannot enjoin
its operation and should not opine on its constitutionality. See, e.g., Los Angeles Cty. v. Davis,
440 U.S. 625, 633-34 (1974) (dismissing challenge to unimplemented hiring plan as moot). We
therefore dismiss the current motion as moot.

        That said, the Plaintiffs are free to renew their motion for injunctive relief based on any
new announced plan. Should Plaintiffs so choose, we urge them to address the question of
standing in light of the Bureau’s final enumeration figures, to be published at the conclusion of
field operations on October 15.

       Despite the informal nature of this correspondence, it constitutes an ORDER of the Court
and shall be docketed as such.


                       Sincerely,

                                         /S/
                              _____________________
                                    Pamela A. Harris
                               United States Circuit Judge

                                        /S/
                              _____________________
                                   Ellen L. Hollander
                               United States District Judge

                                                  2
Case 8:19-cv-02710-PX-PAH-ELH Document 132 Filed 10/14/20 Page 3 of 3




                             /S/
                    ___________________
                            Paula Xinis
                    United States District Judge




                                     3
